Title: To Alexander Hamilton from George Fleming, 10 October 1799
From: Fleming, George
To: Hamilton, Alexander


          
            Sir,
            West Point, Octr. 10th. 1799—
          
          I inclose you a list of the Lieutenants now in service belonging to the first regiment of Artillerists & Engineers, that have been at this garrison. Of the list, No. 1, appeared to me to be a suitable person for a quarter master. Lieut. Rodrigue acted as quarter master, pro tem, part of the time the late Coll. Rochefontaine was here, & I understood to the said Colonel’s satisfaction.
          The remainder in the list, I conceive, are more suitable for the duty they are now doing than for either pay master or quarter master.
          I also inclose you an estimate of firewood and a return of clothing—the clothing the men are in immediate want of. 
          I have the honor to be, with the greatest respect and esteem, Sir, Your most obedient Humble servant,
          
            Geo. Fleming.
          
          The Honble. Major General Hamilton.
        